Citation Nr: 9926257	
Decision Date: 09/14/99    Archive Date: 09/21/99

DOCKET NO.  93-07 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for cardiovascular 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel


INTRODUCTION

The veteran had active service from October 1957 to October 
1977.  An appeal had been taken from 1992 rating actions by 
the Department of Veterans Affairs (VA) Regional Office, New 
Orleans, Louisiana, denying entitlement to service connection 
for orthostatic hypotension, first degree heart block with a 
heart condition and peripheral vascular disease of the lower 
extremities.  The case was initially before the Board of 
Veterans' Appeals (Board) in March 1995 when it was remanded 
for further action.  In a November 1997 rating action the 
regional office granted service connection for peripheral 
vascular disease.  In June 1999 the Board received a medical 
expert opinion regarding the veteran's claim.  In July 1999 
the medical expert opinion was forwarded to the veteran's 
representative for review and comment.  The veteran's 
representative submitted a response in July 1999.  The case 
is again before the Board for further appellate 
consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
regional office.

2.  A cardiovascular disease was not demonstrated either 
during the veteran's active military service or within one 
year following his separation from military service.

3.  A cardiovascular disease was initially demonstrated in 
1993.  It is at least as likely as not that the 
cardiovascular disease resulted from the veteran smoking.

4.  The evidence of record establishes that the veteran's 
nicotine dependence began during his active military service.


CONCLUSION OF LAW

Service connection for the veteran's cardiovascular disease 
is in order as there is a reasonable probability that it is 
causally related to his nicotine dependence which began in 
service.  38 U.S.C.A. §§ 1110, 5107 (West 1991), 38 C.F.R. 
§ 3.310 (1998).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

The veteran's service medical records reflect that when he 
was examined for retirement from service in December 1976 it 
was indicated that he had orthostatic hypotension among other 
things.  An electrocardiogram conducted in December 1976 
reflected a first degree heart block.

The veteran's initial claim for VA disability benefits was 
submitted in August 1977.  He did not refer to any specific 
condition.

The veteran was afforded a VA orthopedic examination in 
January 1978.  A chest X-ray study was within normal limits.  

In November 1991 the veteran submitted a claim for service 
connection for conditions including a first degree heart 
block.  He submitted a report of the electrocardiogram 
conducted during service in December 1976 reflecting that 
condition.  He also submitted a copy of his service 
department retirement examination in December 1976 indicating 
that he had orthostatic hypotension among other things.

When the veteran was examined by the VA in January 1992 his 
electrocardiogram was reported to be within normal limits.  
The general medical examiner indicated that the veteran's 
mildly low blood pressure was not pathological.

In an August 1993 statement, Dan J. Lafleur, M.D., indicated 
that he had examined the veteran in August 1993 for 
complaints including a lightheaded sensation.  It was stated 
that the veteran had been noted to be hypotensive for several 
years and no apparent etiology for the hypotension had been 
indicated.  It was stated that the veteran had a Grade III/VI 
bruit over his right carotid artery.  An electrocardiogram 
reportedly showed a sinus rhythm with a borderline first 
degree heart block.  A cardiology consultation was suggested.

The regional office received records from the St. Francis 
Medical Center reflecting the veteran's treatment in November 
1994 for unstable angina and coronary artery disease.

In an April 1995 statement the chief of the cardiology 
section at a VA medical center indicated that he had reviewed 
the veteran's records.  He noted that there was no 
documentation in any of the medical records that the veteran 
had ever been hospitalized or treated for hypertension while 
in service.  In addition, it appeared from the records of 
previous examinations and hospitalization that the veteran 
had never indicated that his reported orthostatic hypotension 
was a persistent, recurrent or chronic problem.  In regard to 
the reported finding of a first degree A-V block, he felt 
that that finding was a misinterpretation.

The veteran was afforded a VA peripheral vascular examination 
in May 1995.  It was indicated that the veteran had advanced 
peripheral vascular disease characterized by development of 
arteriosclerosis in the carotid and iliac arteries. Although 
circulation had been restored by angioplasty to both lower 
extremities, a positive correlation could be found between 
the development and worsening of the peripheral vascular 
disease and tobacco use.  

In a July 1995 statement, Ronald P. Koepke, M.D., indicated 
that the veteran had requested that he review the veteran's 
medical records to determine whether his vascular disease 
developed during his military service.  Dr. Koepke stated 
that the current diagnoses included carotid artery disease, 
coronary artery disease causing a posterior myocardial 
infarction and peripheral vascular disease.  He had initially 
seen the veteran in August 1993 when the veteran had been 
referred for evaluation of dizzy spells and hypotension.  He 
had been diagnosed with hypotension while in the military 
service, probably due to the left subclavian occlusion.  That 
would be strong evidence that the veteran's vascular disease 
developed while he was in the military service.

The veteran testified at a hearing at the regional office in 
October 1995.  He related, among other things, that he had 
been told in service that he had low blood pressure.  

In April 1997 the veteran stated that he had occasionally 
smoked cigarettes in high school but that after he entered 
military service his cigarette smoking greatly increased 
until he was smoking 1 1/2 to 2 1/2 packs per day.  He 
related that he continued to smoke about the same amount.  He 
stated that he did not feel he really had the habit until he 
was assigned to a remote duty location while on active duty.

The veteran was afforded a VA peripheral vascular disease 
examination in August 1997.  The examiner indicated that the 
veteran's peripheral vascular disease was directly related to 
smoking.

In a November 1997 rating action service connection was 
established for peripheral vascular disease as secondary to 
tobacco use in service.

The veteran was afforded a VA cardiovascular examination in 
January 1998.  The veteran related that he had had a heart 
attack in 1994.  He reported smoking 2 1/2 packs of 
cigarettes a day since he was in military service.  Various 
findings were recorded on the examination, including blood 
pressure readings of 110/70, 110/68 and 100/70.  A diagnosis 
was made of atherosclerotic cardiovascular disease by 
history, status post myocardial infarction.  The examiner 
commented that there was no medical way to determine when 
nicotine dependence developed but that the veteran had a 
significant long-term smoking history.  It was indicated that 
his cardiovascular disease was not directly caused by the 
smoking but that smoking was a risk factor for cardiovascular 
disease.

In a March 1998 statement, Donald K. Hammett, M.D., indicated 
that he believed that if the veteran's peripheral vascular 
disease from tobacco use was related to his military service 
then the coronary artery disease would be also.  In a March 
1998 statement, Dr. Koepke indicated that the veteran had 
significant atherosclerotic cardiovascular disease including 
coronary artery disease and had been a cigarette smoker for 
many years including his time in the military service.  He 
indicated that he strongly felt that smoking was a 
contributory factor in his atherosclerotic cardiovascular 
disease.

In May 1999 the Board referred the veteran's records for a 
medical expert opinion regarding the questions of whether the 
record reflected the presence of a cardiovascular disorder, 
including orthostatic hypotension during the veteran's 
military service or within one year following his discharge 
from the service and, if not, when a cardiovascular disorder 
was initially manifested and whether the veteran's current 
cardiovascular disorders were a result of nicotine 
dependence.  

In June 1999 a response was received from a physician at the 
division of cardiology at a VA medical center who is also the 
chief of cardiology and professor of medicine at a medical 
school.  The medical expert indicated that with regard to the 
question of whether the record reflected the presence of a 
cardiovascular disorder, including orthostatic hypotension, 
during the veteran's military service or within one year 
following his discharge from service, the answer was no.  He 
stated that there was no basis in the medical record at the 
time of military service of significant cardiovascular 
disorder by history or by physical examination or by 
electrocardiogram.  He stated that there were three 
electrocardiograms in the record at the time of the veteran's 
military service and all three of those were normal.  He 
indicated that the interpretation of the electrocardiogram of 
December 10, 1976, finding a "first degree AV block" was 
incorrect.  The electrocardiogram was normal.

He further stated that there was more than one variety of 
orthostatic hypotension. Transient and relatively benign 
varieties were seen with high frequency in most populations 
in association with transient illnesses, medications or a 
plethora of other conditions.  Those varieties are viewed as 
usually having no long-term sequelae.  His interpretation of 
the Board question was that it was inquiring about the 
debilitating, persistent form of orthostatic hypotension that 
could be idiopathic (of unknown cause) or secondary to a 
number of cardiovascular, metabolic or neurological 
disorders.  He found that there was no basis in the medical 
records of the veteran's military service of significant 
orthostatic hypotension.  The three blood pressures recorded 
during military service between 1965 and 1976 were normal.  

With regard to the Board's question as to when a 
cardiovascular disability was initially manifested, the 
medical expert indicated that such disorder had become 
initially manifest during the hospitalization in October 
1993.  A cerebral angiogram showed complete occlusion of the 
left subclavian artery, and the peripheral angiogram showed 
70 percent occlusion of the left iliac artery whereas the 
coronary arteriogram showed only mild disease.  In November 
1994 the veteran had been hospitalized for unstable angina.  
A repeat cardiac catheterization was performed and that 
demonstrated the presence of more advanced coronary disease.

With regard to the question as to whether the veteran's 
current cardiovascular disorders were a result of nicotine 
dependence, the medical expert indicated that he could not 
answer that question with professional and scientific 
accuracy.  He indicated that nicotine dependence and its 
influence on the use of tobacco products was currently 
recognized as a strong risk factor for the subsequent 
development of cardiovascular disease.  He related that 
"risk factor" was not synonymous with "disease causation"  
He indicated that his interpretation of the question by the 
Board was that it was seeking to know whether nicotine 
dependence was a proximate cause of the veteran's subsequent 
cardiovascular disease.  He could not answer that question as 
a physician or a scientist by the standards that he held.  
There was, however, a strong inference that smoking tobacco 
was a leading cause of cardiovascular disease.

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.

Where a veteran served continuously for ninety (90) days or 
more during a period of war or during peacetime service after 
December 31, 1946, and cardiovascular disease becomes 
manifest to a degree of 10 percent within one year from date 
of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.

In this case, the veteran's service medical records reflect 
that when he was examined for retirement from service in 
December 1976 it was indicated that he had orthostatic 
hypotension.  There was also an electrocardiogram conducted 
in December 1976 reflecting a first degree heart block.  
However, according to the VA medical expert, the finding of a 
first degree heart block was incorrect and the 
electrocardiogram was normal.  The medical expert also 
indicated that he found no basis in the service medical 
records for a finding that orthostatic hypotension was a 
disability.  The medical expert indicated that the veteran's 
cardiovascular disability was initially manifested in late 
1993.  This conclusion appears consistent with the medical 
evidence of record and would, therefore, preclude the direct 
grant of service connection for a cardiovascular disability.  

However, the primary contention being currently argued is 
that service connection should be granted for his 
cardiovascular disease since that condition developed as a 
result of the tobacco use during service, and the resulting 
nicotine dependence.

The Board notes that in an opinion in May 1997 the VA General 
Counsel indicated that if a veteran acquired a nicotine 
dependence during service and if nicotine dependence was 
considered to be a proximate cause of disability or death 
resulting from use of tobacco products by the veteran, then 
service connection should be established on a secondary 
basis.  O.G.C. Precedent Opinion 19-97 (May 13, 1997).  In 
June 1998 Public Law 105-178 was enacted which amended 
38 U.S.C.A. §§ 1110 and 1131 to preclude payment of 
compensation for disability resulting from a tobacco-related 
disease or injury.  In July 1998, Public Law 105-206 was 
enacted inserting a new section which confirmed the 
prohibition of service connection of a death or disability on 
the basis that it resulted from an injury or disease 
attributable to the use of tobacco products by a veteran 
during the veteran's service.  However, it is clear that the 
law applies only to claims filed after June 9, 1998, and does 
not affect veterans and survivors currently receiving 
benefits and veterans and survivors who filed claims on or 
before June 8, 1998.  Thus, the new section would not 
preclude the grant of such a benefit in the instant case.

As noted previously, when the veteran was afforded a VA 
peripheral vascular disease examination in August 1997, the 
examiner indicated that the veteran had peripheral vascular 
disease that was directly related to smoking and in a 
November 1977 rating action service connection was 
established for peripheral vascular disease as secondary to 
tobacco use in service.

When the veteran was afforded the VA cardiovascular 
examination in January 1998 the examiner indicated that the 
veteran's cardiovascular disease was not directly caused by 
his smoking but that his smoking was a risk factor for 
cardiovascular disease.  In June 1999 the VA medical expert 
indicated that he could not answer the question as to whether 
nicotine dependence was a proximate cause of the veteran's 
subsequent cardiovascular disease.  However, there was a 
strong inference that smoking tobacco was a leading cause of 
cardiovascular disease.  In March 1998 Dr. Hammett indicated 
that he believed if the veteran's peripheral vascular disease 
from tobacco use was related to his military service then the 
coronary artery disease would also be related to service.  
Dr. Koepke indicated in March 1998 that he strongly felt the 
veteran's smoking was a contributory factor in his 
atherosclerotic cardiovascular disease.

In view of the foregoing, the Board believes that it is at 
least as likely as not that there is a causal relationship 
between the veteran's nicotine dependence and his 
cardiovascular disease.  As such, a reasonable doubt has been 
created as to whether the veteran's cardiovascular disease is 
a result of nicotine dependence beginning during his military 
service.  Such doubt must be resolved in favor of the 
veteran.  38 U.S.C.A. § 5107(b).  Accordingly, under the law 
as it is currently constituted, it follows that entitlement 
to service connection for cardiovascular disease is in order.  
38 U.S.C.A. §§ 1110, 1131.


ORDER

Entitlement to service connection for cardiovascular disorder 
is established.  The benefit sought on appeal is granted.



		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals




 

